The defendant’s present challenge to the sufficiency of his allocutions at the time he entered his pleas of guilty was not preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, we find the plea allocutions to be satisfactory (People v Harris, 61 NY2d 9). *729Moreover, the sentences imposed were lawful and appropriate and accordingly will not be disturbed (People v Suitte, 90 AD2d 80). Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.